Citation Nr: 0201603	
Decision Date: 02/15/02    Archive Date: 02/20/02

DOCKET NO.  99-23 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania




THE ISSUE

Entitlement to an increased rating for the service-connected 
right knee disability, currently evaluated as 10 percent 
disabling.  




REPRESENTATION

Appellant represented by:	The American Legion








WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Krista M. Weida, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1967 to 
September 1971.  

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from an August 1999 rating decision 
by the RO.  

This case was before the Board in January 2001 when it was 
remanded for additional development of the record.  

In a rating decision of September 2001, the RO assigned a 10 
percent rating for the service-connected right knee injury 
residuals, including traumatic osteoarthritis.  



FINDINGS OF FACT

1.  All available evidence and information necessary for an 
equitable disposition of the issue decided herein has been 
obtained.  

2.  The veteran is shown to suffer from right knee injury 
residuals including early post-traumatic osteoarthritis with 
stiffness and fatigability that likely produce functional 
impairment due to pain that more nearly approximates that of 
flexion limited to 30 degrees; more than slight instability 
is not demonstrated.  



CONCLUSIONS OF LAW

1.  The criteria for the assignment of a rating higher than 
10 percent disabling for the service-connected right knee 
disability on the basis of impairment manifested by 
instability and recurrent subluxation are not met.  38 
U.S.C.A. §§ 1155, 5107, 7104 (West 1991 & Supp. 2001); 38 
C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5257 (2001).

2.  The criteria for the assignment of a separate rating of 
20 percent, but not more, for the veteran's right knee 
disability on the basis of traumatic arthritis with 
functional limitation due to pain have been met.  38 U.S.C.A. 
§§ 1155, 5107, 7104 (West 1991 & Supp. 2001); 38 C.F.R. §§ 
4.7, 4.40, 4.45, 4.49, 4.71a including Diagnostic Codes 5003, 
5010, 5260, 5261 (2001); VAOPGCREC 9-98, August 14, 1998.  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


Factual Background

VA Treatment records, dated from February 1999 through July 
2001 show that the veteran was treated for right knee pain, 
tenderness, and swelling.  Specifically, on February 9, 1999, 
the examiner noted that the veteran had no limitation of 
motion.  On February 23, 1999, the veteran's range of motion 
in the right knee was zero to 130 degrees.  

In July 1999, the veteran had complaints of pain, clicking, 
and intermittent swelling for several months.  The veteran 
had tried Motrin, but the pain was increasing.  An 
examination revealed findings of good quadriceps bulk, 
tenderness in the retropatellar and medial joint line with 
deep tenderness in the medial joint line and a positive 
McMurray's test.  Anterior Drawer and Lachman tests were 
negative.  The examiner recommended strength training, 
physical therapy and weight reduction.  

Subsequently, in December 1999, an examination showed 
findings of deep tenderness over the medial joint line, no 
effusion, a positive McMurray's test, and negative anterior 
Drawer and Lachman tests.  The veteran's range of motion was 
active flexion 0 to 130 degrees.  

In May 2000, a VA examiner noted that the veteran had a 
normal examination except for arthroscopic surgery scars and 
limitation of motion in all planes of the affected joint.  In 
June 2000, the veteran exhibited no effusion, moderate 
crepitus, positive McMurray's test, and no distal 
neurovascular problems.  The veteran's range of motion was 
noted to be flexion of 20 to 25 degrees on June 20 and active 
flexion of 0 to 100 degrees on June 21.  The diagnosis 
included that of right knee pain and post-traumatic 
degenerative arthritis.  

In June and July of 2001, the veteran's right knee was stable 
without a Drawer's sign or excessive valgus/varus motion.  
His range of motion was noted to be that of flexion 40 
degrees and extension "175" degrees.  

In April 1999, the veteran underwent a VA examination.  The 
veteran had complaints that his knee occasionally gave-way 
and of a recurrent numbing sensation and a "toothache-like" 
pain in the right knee with prolonged standing, sitting, 
kneeling, and walking.  The veteran reported a history of 
treatment to include over-the-counter medication and topical 
agents.  The veteran stated that he experienced flare-ups 
with increased pain occurring two to four times a month 
lasting one to two days.  During a flare-up period, the 
veteran was not able to kneel and had difficulty standing and 
walking.  

The veteran was noted to be using a cane intermittently for 
balance and wore a knee brace.  The veteran also had 
difficulty kneeling, walking and standing that affected his 
daily life as a result of the pain in his right knee.  

The VA examination revealed additional limitation due to 
repetitive use of the right knee with increased pain and lack 
of endurance during a flare-up.  Tenderness was noted on the 
lateral border of the patella, and there was effusion in the 
right knee joint.  The veteran described functional 
limitations on standing and walking due to pain and claimed 
that standing was usually limited to ten to fifteen minutes 
at a time and walking was limited to one block at a time.  
His range of motion was that of flexion from 0 to 70 degrees 
and full extension.  The veteran's left knee was flexion 0 to 
110 degrees and full extension.  No instability was noted.  
The diagnosis included that of residuals of the right knee 
injury.  

In May 1999, the veteran underwent a magnetic resonance 
imaging (MRI) test.  The report shows a small amount of fluid 
noted in the intracondylar region and no evidence of frank 
meniscal tears.  Grade II changes were noted involving the 
posterior horn of the medial meniscus.  The anterior and 
posterior cruciate ligaments were intact, and no pathologic 
signal changes were seen within the marrow.  The collateral 
ligaments were noted as grossly unremarkable.  The impression 
was that of small joint effusion and grade II changes 
involving the posterior horn of the medial meniscus, but no 
evidence of a frank tear.  

A his February 2000 hearing, the veteran testified that he 
had experienced a worsening of pain, giving-way of his right 
knee, and difficulty kneeling, standing, and walking over the 
past several years, which affects his daily life.  The 
veteran also gave a history of taking various medications and 
using topical agents.  

In March 2000, the veteran underwent another VA examination.  
The examiner was able to review the veteran's treatment 
records prior to examination.  The veteran had complaints of 
having constant pain around the kneecap medially and 
laterally (three on a scale of zero to ten).  The pain got 
worse with prolonged standing or walking (seven/eight on a 
scale of zero to ten).  After sitting for a period of thirty 
minutes, the pain would decrease.  

The veteran also reported having pain, intermittent swelling, 
clicking, and an inability to kneel.  The veteran stated that 
he had pain at a high level on an average of eight times a 
day lasting around thirty minutes.  The veteran also 
complained that his knee would give-way two or three times a 
week with pain lasting a day.  The veteran further stated 
that, when he was experiencing severe pain, he had additional 
limitation of motion.  The veteran was wearing a knee brace 
and using a cane to walk.  The veteran had no episodes of 
dislocation or recurrent subluxation and signs or symptoms of 
inflammatory arthritis.  

The veteran's range of motion was noted to be extension of 0 
degrees on the right and left and flexion of 60 degrees on 
the right and 110 degrees on the left.  The veteran had 
complaints of pain around the right kneecap medially and 
laterally when flexing more than 60 degrees.  

The veteran also had pain in the medial and lateral aspect of 
the right kneecap and medial aspect of the right upper thigh 
near the groin with pressure on the medial and lateral aspect 
of the right knee with flexion of thirty degrees and ninety 
degrees.  

The VA examiner had difficulty assessing the veteran's 
anterior and posterior cruciate ligaments because the veteran 
had pain with even small pulling of his knee.  McMurray's 
test was positive on the right knee.  The examiner diagnosed 
the veteran with osteoarthritis of the right knee with 
limitation of motion on flexion and femoropatellar 
dysfunction of the right knee due to disuse myopathy, 
secondary to osteoarthritis.  

In June 2001, the veteran submitted a statement that his pain 
and agony were increasing drastically and that he had to take 
pills all day long.  

In August 2001, the veteran underwent another VA examination 
when he reported that his treatment history included physical 
therapy, anti-inflammatory medications, a brace and that he 
was currently using a knee support and cane to walk.  He 
stated that he could go up three or four blocks at a stretch, 
but then had to stop because of pain.  The veteran also had 
complaints of pain, stiffness, clicking, grinding, and 
giving-way that had gotten worse in recent years.  

On VA examination, the examiner noted the veteran walked with 
a limp and used a cane.  No effusion or neurovascular 
problems were noted.  Active range of motion was 0 to 100 
degrees.  The veteran had significant tenderness in the 
medial joint line.  The examiner further noted a negative 
Lachman's test and positive McMurray's test.  X-ray studies 
revealed early osteoarthritic changes with subchondral 
sclerosis.  

The VA examiner diagnosed the veteran with right knee 
deranged medial meniscus and internal derangement with early 
post-traumatic osteoarthritis with residual stiffness and 
fatigability.  The examiner was unable to quantify additional 
loss of movement on repeated use.  


Analysis

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000), which contains revised notice 
provisions, and additional requirements pertaining to VA's 
duty to assist.  38 U.S.C. §§ 5102, 5103, 5103A, and 5107 
(West Supp. 2001).  The new law applies to all claims filed 
on or after the date of the law's enactment, as well as to 
claims filed before the date of the law's enactment, and not 
yet finally adjudicated as of that date.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000); VAOPGCPREC 11-2000 
(2000).  

In this case, the veteran has had an opportunity to submit 
evidence to support his claim on appeal in light of the 
above-noted change in the law.  Accordingly, the Board 
determines that the law does not preclude the Board from 
proceeding to an adjudication of the veteran's claim without 
again remanding the claim to the RO, as the requirements of 
the new law have essentially been satisfied.  

In this regard, the Board notes that by virtue of the October 
1999 Statement of the Case and June 2000 Supplemental 
Statement of the Case issued during the pendency of the 
appeal, the veteran and his representative have been advised 
of the law and regulations governing his claim, and has been 
given notice of the information, medical evidence, and/or lay 
evidence necessary to substantiate the claim.  

The RO also has made reasonable efforts to obtain relevant 
records adequately identified by the veteran; in fact, it 
appears that all evidence identified by the veteran has been 
obtained and associated with the claims folder.  Moreover, 
the veteran was afforded a VA examination in connection with 
his claim in order to evaluate the severity of the service-
connected right knee disability.  

Hence, adjudication of this appeal, without another remand to 
the RO for specific consideration of the new law, poses no 
risk of prejudice to the veteran.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  The claim is ready to be 
considered on the merits.  

The veteran contends that his service-connected right knee 
disability is more disabling than currently evaluated.  

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can practically 
be determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (2001).  
Separate diagnostic codes identify the various disabilities.  
In addition, VA has a duty to acknowledge and consider all 
regulations which are potentially applicable as raised in the 
record and to explain the reasons and bases for its 
conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

It is essential, both in the examination and evaluation of 
disability, that each disability be viewed in relation to its 
history.  38 C.F.R. § 4.1.  However, where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  See Francisco v. Brown, 7 
Vet.App. 55 (1994).  

The veteran's right knee disability is currently assigned a 
10 percent rating under Diagnostic Code 5257.  Pursuant to 
Diagnostic Code 5257, a 10 percent rating requires slight 
recurrent subluxation or lateral instability, a 20 percent 
rating requires moderate recurrent subluxation or lateral 
instability, and a 30 percent rating requires severe 
recurrent subluxation or lateral instability.  38 C.F.R. § 
4.71a, Diagnostic Code 5257.

The applicable regulations further provide that a knee 
disability may be rated on the basis of limitation of motion 
under Diagnostic Code 5260 or Diagnostic Code 5261.  

The Rating Schedule provides that flexion of the leg limited 
to 60 degrees warrants a noncompensable rating, flexion 
limited to 45 degrees warrants a 10 percent rating, flexion 
limited to 30 degrees warrants a 20 percent rating, and 
flexion limited to 15 degrees warrants a 30 percent rating.  
38 C.F.R. § 4.71a including Diagnostic Code 5260.  

The Rating Schedule also provides that extension limited to 5 
degrees warrants a noncompensable rating, extension limited 
to 10 degrees warrants a 10 percent rating, extension limited 
to 15 degrees warrants a 20 percent rating, and extension 
limited to 20 degrees warrants a 30 percent rating.  38 
C.F.R. § 4.71a including Diagnostic Code 5261.  Flexion of 
the knee to 140 degrees is considered full and extension to 
0 degrees is considered full.  See 38 C.F.R. § 4.71, Plate 
II.  

In addition, Diagnostic Code 5003, in pertinent part, 
provides that degenerative arthritis established by x-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  When however, the limitation of motion 
of the specific joint or joints involved is noncompensable 
under the appropriate diagnostic codes, a rating of 10 
percent is for application for each such major joint or group 
of minor joints affected by limitation of motion, to be 
combined, not added under Diagnostic Code 5003.  

Functional loss, which is the inability to perform the normal 
working movements of the body within normal limits, 
specifically due to pain and weakness on motion, should be 
considered in addition to the criteria set forth in the 
appropriate Diagnostic Codes of the Schedule when 
ascertaining the severity of musculoskeletal disabilities.  
38 C.F.R. § 4.40; see also DeLuca v. Brown, 8 Vet. App. 202, 
204-06 (1995).  

Based on these decisions, in a July 1997 opinion, the General 
Counsel concluded that a claimant who had arthritis and 
instability of the knee may be rated separately under 
Diagnostic Codes 5003 and 5257, and that evaluation of knee 
dysfunction under both these codes would not amount to 
pyramiding under 38 C.F.R. § 4.14. However, it was noted that 
a separate rating must be based on additional disability. 

Where a knee disorder is already rated under Diagnostic Code 
5257, the veteran must also exhibit limitation of motion 
under Diagnostic Codes 5260 or 5261 in order to obtain the 
separate rating for arthritis.  If the veteran did not at 
least meet the criteria for a zero percent rating under 
either of these codes, there was no additional disability for 
which a rating may be assigned. VAOPGCPREC 23-97, July 1, 
1997.  In a later opinion, the General Counsel noted that 
even if the claimant technically has full range of motion but 
motion is inhibited by pain, a compensable rating for 
arthritis under DC 5003 and section 4.59 would be available. 
VAOPGCPREC 9-98, August 14, 1998.

In regard to Diagnostic Code 5257, the Board concludes that 
the veteran's 10 percent evaluation fully contemplates the 
level of his service-connected right knee disability based on 
instability or recurrent subluxation.  Although the Board 
recognizes the veteran's complaints that his knee gives-way 
on occasion and that he wears a knee brace for support, the 
April 1999 VA examiner reported that the veteran did not have 
any instability.  

The April 1999 VA examiner also reported that the veteran's 
anterior and posterior cruciate ligaments were intact.  
Likewise, during the March 2000 VA examination, the veteran 
reported no episodes of dislocation or recurrent subluxation.  
Therefore, the veteran is found to suffer from no more than 
slight recurrent subluxation or lateral instability.  

As to Diagnostic Codes 5260 and 5261, the Board also 
concludes that the veteran is entitled to no more than a 20 
percent rating.  In order to get a 20 percent rating, the 
veteran must exhibit flexion limited to 30 degrees flexion 
and 15 degrees extension. The Board finds that the veteran 
had flexion limited to 20-25 degrees in a June 20, 2000, 
treatment note, this finding, when considered in connection 
with the other evidence of record, supports the conclusion 
that the service-connected right knee disability is 
productive of a functional loss due to pain that more nearly 
approximates of that of flexion limited to 30 degrees.  

The veteran had 0 to 130 degrees range of motion in a 
February 1999 and December 1999 treatment note.  Likewise, 
the veteran had 0 to 100 degrees range of motion in a June 
2000 treatment note and during the most recent VA 
examination, dated August 2001.  Furthermore, the veteran's 
range of motion was 0 to 70 degrees flexion in the April 1999 
VA examination and 0 to 60 degrees flexion during the March 
2000 VA examination.  Similarly, the veteran exhibited normal 
extension during the April 1999, March 2000, and August 2001 
VA examinations.  Therefore, while the veteran clearly 
exhibits a functional loss due to pain, the limitation does 
not warrant more than a 20 percent rating.  

As discussed hereinabove, even though the veteran's service-
connected right knee disability does not warrant an increased 
rating under Diagnostic Code 5257, the Board concludes that 
the veteran is entitled to a separate 20 percent rating based 
on x-ray findings of arthritis and painful motion.  

In this regard, the veteran was diagnosed with arthritis in 
March and June of 2000 and August 2001.  Likewise, the May 
1999 MRI results revealed grade II changes involving the 
posterior horn of the medial meniscus.  Similarly, the 
veteran has had complaints of pain and swelling consistently 
in the medical evidence with prolonged periods of walking, 
standing, sitting, and kneeling, which affects his daily life 
activities.  

During the March 2000 VA examination, the examiner reported 
that the veteran experienced pain when flexing more than 60 
degrees.  Likewise, during the April 1999 VA examination, the 
examiner noted that the veteran had additional limitation due 
to repetitive use of the right knee with increased pain and 
lack of endurance during a flare-up.  

The August 2001 VA examiner also stated that the veteran 
experienced stiffness and fatigability as a result of post-
traumatic osteoarthritis.  Accordingly, the Board finds that 
a separate 20 percent rating, but not more, is warranted for 
the service-connected right knee disability based on 
traumatic arthritis with related function loss due to pain.  



ORDER

An increased rating for the service-connected right knee 
disability, greater than 10 percent, on the basis of 
instability or recurrent subluxation is denied.  

A separate rating of 20 percent for the service-connected 
right knee disability on the basis of traumatic arthritis 
with functional limitation  due to pain is granted, subject 
to the law and regulations controlling the award of monetary 
benefits.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

